Exhibit 10.1

 

AGREEMENT AND AMENDMENT NO. 6

 

This AGREEMENT AND AMENDMENT NO. 6 (this “Sixth Amendment”) is made this 10th
day of January, 2020 by and between ORAMED Ltd., a company incorporated under
the laws of the State of Israel, with company registration number 513976712 and
with an address at High-Tech Park 2/4, Givat Ram, Jerusalem, Israel 9370648
(the “Company”), and KNRY, Ltd., a company incorporated under the laws of the
State of Israel, with company registration number 513836502 and with an address
at 2 Elza Street, Jerusalem, Israel 9370648 (the “Consultant”).

 

WHEREAS:

 

A. The Company and the Consultant are parties to the Agreement dated as of July
1, 2008 (the “Original Agreement”), as amended on July 17, 2013 (the “First
Amendment”), on November 13, 2014 (the “Second Amendment”), on July 21, 2015
(the “Third Amendment”) and on June 27, 2016 (the “Fourth Amendment”) and on
June 30, 2017 (the “Fifth Amendment” and together with the Original Agreement,
and all its amendments - the “Consulting Agreement”), for services to be
provided by Dr. Miriam Kidron Israeli I.D. number 9665993 (“Miriam”); and

 

B. The Company and the Consultant wish to amend the Consulting Agreement to
revise the terms of the Consultant’s compensation thereunder.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements herein contained, the parties hereto covenant and agree as follows:

 

1.Amendment to Section 6. Section 6 of the Original Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Compensation. Effective from January 2020 (inclusive), the Company shall pay to
the Consultant in consideration for the performance of the Consulting Services,
a gross monthly amount of 92,522 + VAT (approximately $26,663) (the
“Consideration”), subject to the receipt by the Company of an invoice from the
Consultant. Each of the Consultant and Miriam hereby declares that neither of
them has, nor shall have in the future, any claims or demands in respect of
amounts paid prior to May 2008.”

 

2.Ratification. As amended hereby, the Consulting Agreement is ratified and
confirmed and all other terms and conditions remain in full force and effect.

 

[Signature page follows.]

 

 

 

 

IN WITNESS WHEREOF the parties hereto have executed this Sixth Amendment
effective as of the date and year first above written.

 

ORAMED LTD.   KNRY LTD.       Per: /s/ Avraham Gabay   Per: /s/ Miriam Kidron
Name:  Avraham Gabay   Name:  Miriam Kidron Title: Chief Financial Officer and
Secretary      

 

 

